Case: 15-14165   Date Filed: 02/01/2017   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-14165
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:15-cr-20060-JAL-2


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

JOSE MANUEL RODRIGUEZ SANTANA,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (February 1, 2017)



Before JORDAN, JULIE CARNES and BLACK, Circuit Judges.

PER CURIAM:
                 Case: 15-14165        Date Filed: 02/01/2017       Page: 2 of 4


       Jose Manuel Rodriguez Santana appeals his 63-month total sentence

imposed at the low end of the guideline range after he pleaded guilty to conspiracy

to possess stolen goods worth $5,000 or more and to possess stolen goods worth

$1,000 or more that constituted an interstate shipment of freight, in violation of 18

U.S.C. §§ 371, 2315, and 659, possession of stolen goods worth $5,000 or more, in

violation of 18 U.S.C. §§ 2315 and 2, and possession of stolen goods worth $1,000

or more that constituted an interstate shipment of freight, in violation of 18 U.S.C.

§§ 659 and 2. Upon review of the record and the parties’ briefs, 1 we affirm

Santana’s sentence.

                                        I. DISCUSSION

       Santana contends that the district court erroneously relied on his admissions

during his plea colloquy to determine the total loss amount for sentencing purposes

rather than requiring the government to prove the loss amount at sentencing. We

need not decide whether the district court erred in this respect, however, because

such error, if there was one, was harmless in this case.

       When a district court indicates that it would impose the same sentence even

if it is ultimately proved wrong on a disputed guidelines issue, we need not decide

the guidelines issue if the sentence is otherwise reasonable. United States v.
       1
          Though ordinarily we review a district court’s interpretation and application of the loss-
amount guideline de novo and its loss-amount calculation for clear error, United States v.
Machado, 333 F.3d 1225, 1227 (11th Cir. 2003), we do not undertake that analysis in this case
for the reasons stated below.

                                                 2
               Case: 15-14165     Date Filed: 02/01/2017    Page: 3 of 4


Keene, 470 F.3d 1347, 1348–49 (11th Cir. 2006). If the district court reasonably

decides that a sentence is appropriate based upon the § 3553 factors regardless of

the guideline range, any error in calculating the guidelines range is harmless.

United States v. Lozano, 490 F.3d 1317, 1324–25 (11th Cir. 2007); 18 U.S.C.

§ 3553(a).

      Here, the district court expressly stated that “even if the Defendant was held

accountable for less of the value of the stolen merchandise, . . . if in fact he didn’t

receive the 18-level increase but received the 16-level increase, that would bring

him to a level 24, 51 to 63 months. And I find that, given the estimate of loss as

well as the Defendant’s involvement in this case, that a sentence even at level 24

should be 63 months.” The 63-month sentence Santana received would have still

fallen within his Guidelines range even if the alleged calculation errors were

rectified. The district court undertook a lengthy and thorough review of the

§ 3553(a) factors in determining Santana’s sentence and fully enunciated its

reasons for considering Santana’s crime a serious “violation of the social contract

of commerce in our community” warranting a 63-month sentence. See Gall, 552
U.S. at 50 (“[The district court] must adequately explain the chosen sentence to

allow for meaningful appellate review and to promote the perception of fair

sentencing.”); United States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en

banc) (“A district court abuses its discretion when it (1) fails to afford


                                           3
              Case: 15-14165     Date Filed: 02/01/2017     Page: 4 of 4


consideration to relevant factors that were due significant weight, (2) gives

significant weight to an improper or irrelevant factor, or (3) commits a clear error

of judgment in considering the proper factors.”) (quotation omitted). Indeed,

Santana does not argue the sentence was unreasonable under the lower Guidelines

range. Even if the court erred in calculating his Guidelines range, therefore, that

error would have been harmless because the sentence was reasonable even under

the lower Guidelines range that would have resulted. Assuming Santana’s crime

warranted the lower offense level, the record still would not leave a “definite and

firm conviction that the district court committed a clear error of judgment in

weighing the § 3553(a) factors.” Id. (quotation omitted).

                                 II. CONCLUSION

      For the foregoing reasons, the district court did not err in sentencing Santana

to 63 months’ imprisonment.

      AFFIRMED.




                                          4